Title: To Thomas Jefferson from Emilia Jervis, 4 November 1804
From: Jervis, Emilia
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Baltimore Novemb 4 1804
               
               A Poor and distressed girl now addresses you, I give you no title fearing to expose my ignorance an least I should offend you by thinking it would be pleasing, I have a Father who by an unfortunate surcumstance is ruined, he was security for a man who was thaught of unblemished charector who has some time since fleed and now my Dear father has neather house nor home but what he is depending for, last night I plaid on the piano forte for the last time and the first place I came to was to your march, this Sir is the reason why I address myself to you my father had just before told me that he intended to leave this place for ever, I have yet one blessing while my daughter remains I smiled and told him that with him I should always be happy and I shall, next week I leave the spot where I was born never perhaps to see it more, I ask some little asistance to seporte My good and aged father on our journeny if you can spare a small triffle of money it will be the means of a poor girl seporting her father in his old age was we to stay hear I coud mintane myself by my wourk but my father will not at a place he once he was independant to berdinsom he thinks to them that now him Oh sir it is hear to think of they days that is past I was then carressed and fattered but since this misfortune I am looaked at and not recolected
               forgive me for blistiring the pappe with my tears for I can say with truth in the happist moment of my life I near felt so truly bleast as when I reconcile my feather to his fate he ast me to tell him candidly if my composure was not feained I told him that I always wish for a oppetunity to show him fortitude (and I ecnoledg this a severe Stroke) but what daugtter would I change with) I could not close my eys last night to think of our journey and the season of the year that I fear for Myself.
               I rouse with the daun and write to you least we should be gone before aney asistance comes to hand, May my blessings ever attend you is the prear of a most unfortinate girl
               
                  
                     Emilia Jervis
                  
               
               
                  this day I have entred my seventhen year and I must meet my father with a smile for he little nows how I have spent the Morning
               
            